ORDER
PER CURIAM.
Michael Bertnolli, ACY Realty Co., Inc., and the City of St. Louis appeal from the trial court judgment entered after a jury verdict in favor of Alvin Robinett in this personal injury action.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The evidence in support of the jury verdict is not insufficient. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).
*580The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).